DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:
“high-humidity exhaust” should read –a high-humidity exhaust--; “exhaust air” should read –an exhaust air--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the vaporizer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 5 is construed as dependent from claim 3.
Also, the term “high-humidity” in claim 5-7 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not 
For examination purposes, “high-humidity exhaust” in claims 5-7 are construed as exhaust air with water droplets from the vaporizer.
Claims 6, 7 and 12-14 dependent from claim 5 are also rejected.
The term “elastic” and “elastically” in claims 15-19 are relative terms which renders the claim indefinite. The term “elastic” and “elastically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the degree of elasticity (i.e., the material is soft or hard) would be considered as the elastic as claimed.
For examination purposes, “elastic member” in claims 15-19 are construed as --rubber member--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast (US PGPub No. 2017/0335587) in view of Bottaro (EP 1243865 A2) and Woo (US Patent No. 6,868,681).
Regarding claim 1, Prendergast discloses a booth (a portable building 2, “booth” is interpreted as an enclosure having an enclosed space) comprising:
a space (10, Fig. 7) surrounded by side walls (4a-4d);
an air-conditioner outdoor unit (outdoor portion of HVAC unit 26), wherein
the side walls include a first wall (wall 4d), a second wall intersecting and adjoining the first wall (wall 4a which intersects and joins the wall 4d), a third wall facing the second wall and on or along which a plurality of heat sources are disposed (wall 4c facing the wall 4a, and the wall 4c including 12e may subject to an increase in temperature due to a change in ambient temperature so they become “heat sources” as claimed), and a fourth wall (4b) having a door (32) from which a person enters or exits the space (the door provides access to space 10 and paragraph 0041 indicates that a person may move hazardous material from building 2 to shed 52), and
the outdoor unit is disposed on an outer side of the second wall (see Fig. 7).
Prendergast fails to disclose an air-conditioner indoor unit that conditions air inside the space;
an air-conditioner outdoor unit to be connected to the air-conditioner indoor unit; and
the side walls include a first wall on which the indoor unit is disposed.
Bottaro (Fig. 1) discloses an air-conditioner indoor unit (2) that conditions air inside the space; an air-conditioner outdoor unit (3) to be connected to the air-conditioner indoor unit (by pipes 7).
Woo discloses the side walls include a first wall (the wall where indoor unit 80 is mounted on) on which the indoor unit (80) is disposed (the indoor unit 80 is disposed on the wall which intersect the wall where the outdoor unit 50 is mounted, see Fig. 3).
According to the teachings of Bottaro and Woo, the HVAC unit 26 may be modified as to include an outdoor unit 3 provided on an outside of wall 4a near the ground (see Fig. 1 of Bottaro for reference); and an indoor unit may be mounted on the wall 4d inside the space in Prendergast.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an air-conditioner indoor unit that conditions air inside the space; an air-conditioner outdoor unit to be connected to the air-conditioner indoor unit; and the side walls include a first wall on which the indoor unit is disposed in Prendergast as taught by Bottaro and Woo in order to allow an installation of the indoor and outdoor units to be flexibly selected on a wall surface of the building.
Regarding claim 8, Prendergast as modified further discloses wherein, when the outdoor unit is connected to the indoor unit, the outdoor unit is disposed below a center-of-gravity position of the booth, which is located at a midpoint of a height from an installation surface to the ceiling (the outdoor unit is positioned near the ground of the building as modified, which is located below a midpoint from a ceiling 8 to the ground).
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast (US PGPub No. 2017/0335587) in view of Bottaro (EP 1243865 A2) and Woo (US Patent No. 6,868,681) as applied to claim 1 above, and further in view of Pahila (US PGPub No. 2011/0036598).
Regarding claim 2, Prendergast as modified further discloses a ceiling (8 see Figs. 3 and 4),
Prendergast fails to disclose wherein a fire extinguisher that sprays extinguishant toward an interior of the space is provided on the ceiling, the fire extinguisher having a fire-extinguishant discharging port sealed with a lid that melts at a specific temperature, and the indoor unit is disposed at such a position that air blown out of a blow-out port thereof does not directly reach the fire extinguisher.
Pahila discloses wherein a fire extinguisher (fire extinguishing system 400, Fig. 4) that sprays extinguishant (water) toward an interior of the space is provided on the ceiling (space below the ceiling, Fig. 4), the fire extinguisher having a fire-extinguishant discharging port (sprinklers 100, Figs. 1 and 2) sealed with a lid (seal cap 120 with fusible link 235) that melts at a specific temperature (the solder in the fusible link 235 melts at a predetermined temperature, paragraph 0038), and the indoor unit is disposed at such a position that air blown out of a blow-out port thereof does not directly reach the fire extinguisher (the sprinklers 100 are provided on the ceiling so they do not interfere the air blown out from the indoor unit mounted on vertical walls as modified in claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a fire extinguisher that sprays extinguishant toward an interior of the space is provided on the ceiling, the fire extinguisher having a fire-extinguishant discharging port sealed with a lid that melts at a specific temperature, and the indoor unit is disposed at such a position that air blown 
Regarding claim 9, please see the rejection of claim 8 above.
Claims 3, 5-7, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast (US PGPub No. 2017/0335587) in view of Bottaro (EP 1243865 A2) and Woo (US Patent No. 6,868,681) as applied to claim 1 above, and further in view of Martinez (WO 2017/194092 A1).
Regarding claim 3, Prendergast fails to disclose wherein the indoor unit, the outdoor unit, a vaporizer, and a secondary-drain-water pan are disposed in this order in a gravity direction, and the outdoor unit, the vaporizer, and the secondary-drain-water pan are disposed on the outer side of the second wall.
Martinez (Figs. 1 and 2) discloses wherein the indoor unit (evaporator 103, Fig. 1), the outdoor unit (condenser 105), a vaporizer (ultrasonic atomizer 104), and a secondary-drain-water pan (water container 106) are disposed in this order in a gravity direction (see Figs. 1 and 2), and the outdoor unit, the vaporizer, and the secondary-drain-water pan are disposed on the outer side of the second wall (in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the indoor unit, the outdoor unit, a vaporizer, and a secondary-drain-water pan are disposed in this order in a gravity direction, and the outdoor unit, the vaporizer, and the secondary- drain-water pan are disposed on the outer side of the second wall in Prendergast as taught by Martinez in order to remove condensate water from the evaporator from the indoor unit without wetting the floor. 
Regarding claim 5, Prendergast as modified further discloses wherein a discharging surface of the vaporizer, from which high-humidity exhaust is discharged, and intake surfaces of the outdoor unit are disposed on different planes (the outlet surface of the vaporizer 104 at the location of “Atomized water” in Fig. 2 of Martinez is horizontal, where the intake surface of the outdoor unit is vertical, which are on different planes), and exhaust air from the outdoor unit is directed toward the outer surface of the second wall (see Figs. 1 and 3-5 of Bottaro for positioning of the elements in the outdoor unit 3, the drain tube 19 is located proximate to the wall 4 and the pump 25 is located at an opposite side of the drain tube, thus indicating the air flow 29 is blowing towards the wall 4).
Regarding claim 6, Prendergast as modified further discloses wherein the high-humidity exhaust discharged from the vaporizer and the exhaust air discharged from the outdoor unit toward the outer surface of the second wall (mixed air flow from the condenser and the mist from the ultrasonic atomizer 104 in Martinez) flow in a direction opposite to the gravity direction, along the outer surface of the second wall (the air exits the outdoor unit 3 changes direction as it reaches the vertical wall ,including a direction opposite to the gravity direction along the wall).
Regarding claim 7
Regarding claims 10 and 12-14, please see the rejection of claim 8 above.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast (US PGPub No. 2017/0335587) in view of Bottaro (EP 1243865 A2), Woo (US Patent No. 6,868,681) and Pahila (US PGPub No. 2011/0036598) as applied to claim 2 above, and further in view of Martinez (WO 2017/194092 A1).
Regarding claim 4, please see the rejection of claim 3 above.
Regarding claim 11, please see the rejection of claim 8 above.
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast (US PGPub No. 2017/0335587) in view of Bottaro (EP 1243865 A2) and Woo (US Patent No. 6,868,681) as applied to claim 1 above, and further in view of Andersson (US PGPub No. 2018/0259200).
Regarding claim 15, Prendergast as modified further discloses wherein members (see the supports under the outdoor unit 3 in Figs. 1 and 2 of Bottaro) are disposed between a bottom surface of the outdoor unit and an installation part (between the bottom side of outdoor unit 3 and the floor), at positions at equal distances (the supports as shown in Fig. 1 are positioned at equal distance from a center line between the two vertical sides of the outdoor unit 3) from the center-of-gravity position of the outdoor unit in the gravity direction (the centerline extends the center of the outdoor unit 3 and is in the the gravity direction).
Prendergast as modified fails to disclose elastic members which are elastically disposed (a rubber material as best understood).
Andersson discloses elastic members (bushings 7 made of rubber, paragraph 0030) are disposed between a bottom surface of the outdoor unit and an installation part (between the beat pump and the frame 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided elastic members are elastically disposed in Prendergast as taught by Andersson in order to reduce vibrations of the heat pump (paragraph 0030 od Andersson).
Prendergast as modified fails to disclose wherein elastic members are elastically disposed between a bottom surface of the outdoor unit and an installation part, at positions at equal distances from the center-of-gravity position of the outdoor unit in the gravity direction.
Regarding claim 20, please see the rejection of claim 15 above.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast (US PGPub No. 2017/0335587) in view of Bottaro (EP 1243865 A2), Woo (US Patent No. 6,868,681) and Pahila (US PGPub No. 2011/0036598) as applied to claim 2 above, and further in view of Andersson (US PGPub No. 2018/0259200).
Regarding claim 16, please see the rejection of claim 15 above.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast (US PGPub No. 2017/0335587) in view of Bottaro (EP 1243865 A2), Woo (US Patent No. 6,868,681) and Martinez (WO 2017/194092 A1) as applied to claim 3 above, and further in view of Andersson (US PGPub No. 2018/0259200).
Regarding claim 17.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast (US PGPub No. 2017/0335587) in view of Bottaro (EP 1243865 A2), Woo (US Patent No. 6,868,681), Pahila (US PGPub No. 2011/0036598) and Martinez (WO 2017/194092 A1) as applied to claim 4 above, and further in view of Andersson (US PGPub No. 2018/0259200).
Regarding claim 18, please see the rejection of claim 15 above.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prendergast (US PGPub No. 2017/0335587) in view of Bottaro (EP 1243865 A2) and Woo (US Patent No. 6,868,681) as applied to claim 1 above, and further in view of Muroi (US PGPub No. 2014/0157690).
Regarding claim 19, Prendergast as modified discloses a support frame 38 provided under the floor 6, but fails to disclose wherein elastic members are elastically disposed between a bottom surface of the booth and an installation floor.
Muroi discloses wherein elastic members (rubber isolators 40 at four corners around the housing section 2, paragraph 0044) are elastically disposed between a bottom surface of the booth (bottom surface of housing section 2, Figs. 2 and 4) and an installation floor (foundation 3, Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein elastic members are elastically disposed between a bottom surface of the booth and an installation floor in Prendergast as taught by Muroi in order to suppress vibration upon generation of earthquake (see abstract of Muroi).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763